Title: To James Madison from James Monroe, 27 February 1801
From: Monroe, James
To: Madison, James


Dear Sir
Albemarle Feby 27. 1801.
Being on a visit to this place I avail myself of the post wh. goes to morrow yr. way to congratulate you on the issue of the presidential election. The want of arrangment in the commenc’ment, subjected the result to much incertainty & embarrassment, but happily it is at an end, and it is probable the circumstances attending the crisis may prove useful. I left Richmond on tuesday & sit out in the morning back. When I came away my family were well. We heard yr. health was delicate but hope it is restored. We beg to be remembered to Mrs. Madison & sisters, & to the old gentn. & family. Sincerely I am yr. friend & servt
Jas. Monroe
